Citation Nr: 0210745	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-01 077	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.

(The claims of service connection for right knee and back 
disabilities will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans




INTRODUCTION

The main body of the present Board decision concerns the 
veteran's claim for an increased rating for a left knee 
disability.  The Board is not, at this time, considering the 
veteran's claims of service connection for right knee and 
back disabilities.  Rather, the Board is undertaking 
additional development on those claims pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing those 
claims.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1986 to December 1987.

2.	At a February 1, 2002, Travel Board hearing, prior to 
the promulgation of a decision in the appeal, the veteran 
indicated that he was withdrawing his claim for an increased 
rating for a left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001); Tomlin v. Brown, 5 Vet. 
App. 355 (1993).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

The veteran withdrew his appeal for an increased rating for a 
left knee disability during a February 2002 Travel Board 
hearing.  His withdrawal of this appeal was reduced to 
writing when the hearing was transcribed.  Tomlin v. Brown, 5 
Vet. App. 355 (1993) (hearing testimony before the RO, when 
reduced to writing, can constitute a notice of disagreement).  
As the veteran has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



Error! Not a valid link.


